Pfeifer, J.,
dissenting.
{¶ 34} Admittedly, the age-old puzzler “If a tree falls in the forest and no one is around, does it make a sound?” defies an easy answer. However, the question facing us today, “If a public trial doesn’t make a sound, is it still a public trial?” is not so vexing. It demands a simple answer: No. Accordingly, I dissent.
{¶ 35} The First Amendment to the United States Constitution, in conjunction with the Fourteenth Amendment, prohibits governments from “abridging the freedom of speech, or of the press.” See, also, Section 11, Article I, Ohio Constitution (“no law shall be passed to restrain or abridge the liberty of speech, or of the press”). The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial.” See, also, Section 10, Article I, Ohio Constitution (“In any trial, in any court, the party accused shall be allowed to * * * have * * * a speedy public trial”). Under Section 16, Article I of the Ohio Constitution, “[a]ll courts shall be open.” “The right to a public trial is an important, fundamental constitutional guarantee of both the United States and Ohio Constitutions.” State v. Lane (1979), 60 Ohio St.2d 112, 119, 14 O.O.3d 342, 397 N.E.2d 1338, citing the Sixth Amendment to the United States Constitution and Sections 10 and 16, Article I of the Ohio Constitution.
{¶ 36} In recent years, this court has moved toward complete openness of juvenile proceedings in cases where the media has sought access to the proceedings. In those cases, this court has trumpeted the necessity of public access:
{¶ 37} “The Free Speech and Free Press Clauses of the First Amendment to the United States Constitution, the analogous provisions of Section 11, Article I of the Ohio Constitution, and the ‘open courts’ provision of Section 16, Article I of the Ohio Constitution create a qualified right of public access to court proceed*346ings that have historically been open to the public and in which public access plays a significantly positive role.” State ex rel. Plain Dealer Publishing Co. v. Geauga Cty. Court of Common Pleas, Juvenile Div. (2000), 90 Ohio St.3d 79, 82, 734 N.E.2d 1214. See, also, State ex rel. Plain Dealer Publishing Co. v. Floyd, 111 Ohio St.3d 56, 2006-Ohio-4437, 855 N.E.2d 35.
{¶ 38} It seems incongruous that this court should open up traditionally private juvenile proceedings to the media while at the same time allowing the mayor’s court of the city of Moraine to maintain its Kafkaesque custom of trial by mime.
{¶ 39} If a proceeding meets the “tests of experience and logic” by being the type of proceeding that has historically been open to the public and in which public access has a significantly positive effect, the proceeding is presumed open and may be closed only if the court finds that closure is essential to preserve higher values and is narrowly tailored to serve an overriding interest. Press Ent. Co. v. Riverside Cty. Superior Court (1986), 478 U.S. 1, 9, 106 S.Ct. 2735, 92 L.Ed.2d 1; State ex rel. Beacon Journal Publishing Co. v. Bond, 98 Ohio St.3d 146, 2002-Ohio-7117, 781 N.E.2d 180, ¶ 17. Thus, “the party seeking to close the hearing must advance an overriding interest that is likely to be prejudiced, the closure must be no broader than necessary to protect that interest, the trial court must consider reasonable alternatives to closing the proceeding, and it must make findings adequate to support the closure.” Waller v. Georgia (1984), 467 U.S. 39, 48,104 S.Ct. 2210, 81 L.Ed.2d 31.
{¶ 40} Mayor’s courts in Ohio “are authorized to try a limited range of offenses, including ordinance violations and traffic offenses.” 2 Katz, Giannelli, Blair & Lipton, Baldwin’s Ohio Practice Criminal Law (2d Ed.2003) 426-427, Section 62:13; R.C. 1905.01. The qualified constitutional right of access and its presumption of openness apply to most criminal proceedings. State ex rel. Plain Dealer Publishing Co. v. Geauga Cty. Court of Common Pleas, Juvenile Div. (2000), 90 Ohio St.3d 79, 82, 734 N.E.2d 1214, citing State ex rel. The Repository v. Unger (1986), 28 Ohio St.3d 418, 420-421, 28 OBR 472, 504 N.E.2d 37.
{¶ 41} Mayor Rosencrans and Moraine concede that — in accordance with the United States and Ohio Constitutions — they have a duty to conduct all mayor’s court proceedings in an open, public forum. At issue, however, is whether they violated this constitutional duty by refusing to turn on an available sound-amplification system during mayor’s court proceedings to allow the public in the courtroom to hear the proceedings. In effect, the mayor and the city assert that there is no right to hear the proceedings, only to see them.
{¶ 42} The mayor and the city are mistaken. The constitutional right of access to criminal proceedings includes the right “to hear, see, and communicate observations concerning them.” (Emphasis added.) Richmond Newspapers, Inc. v. Virginia (1980), 448 U.S. 555, 576, 100 S.Ct. 2814, 65 L.Ed.2d 973; see, *347also, United, States v. Alcantara (CA.2, 2005), 396 F.3d 189, 197, quoting United States v. Santarelli (C.A.11, 1984), 729 F.2d 1388, 1390 (“ ‘[T]he public has a First Amendment right to see and hear that which is admitted in evidence in a public sentencing hearing’ ” [emphasis added]); United States v. Beckham (C.A.6, 1986), 789 F.2d 401, 413 (“The policies underlying the constitutional right to attend a criminal trial are stronger. The right to attend the trial, to see and hear the events that transpire and to publish these events, is a right that is fundamental to the protection of express constitutional guarantees in the First and Sixth Amendments” [emphasis added]); Associated Press v. Bost (Miss.1995), 656 So.2d 113, 117 (“Under the First Amendment, the press and public are guaranteed a right of access to public trials in order to gather information, and report what they see and hear ” [emphasis added]); Raper v. Berrier (1957), 246 N.C. 193, 195, 97 S.E.2d 782 (“The public * * * [is] entitled to see and hear what goes on in the courts” [emphasis added]).
{¶ 43} In People v. Ramey (1992), 237 Ill.App.3d 1001, 606 N.E.2d 39, an Illinois appellate court held that a trial court violated a criminal defendant’s Sixth Amendment right to a public trial when the court turned off the microphones of the courtroom’s public-address system during closing arguments without making the requisite findings to overcome the presumption of openness:
{¶ 44} “[I]t cannot be successfully maintained that in the case at bar a closure, qua closure, did not occur, even though the microphones were turned off only during closing arguments. The issue, then, becomes one of whether the trial court abused its discretion in shutting off the auditory part of the proceedings to the public portion of the courtroom during closing arguments.
{¶ 45} “ * * *
{¶ 46} “We hold that the trial court here abused its discretion in failing to meet the elements set forth in Press-Enterprise, for, assuming, without deciding, that an overriding interest existed, namely, the tainting of a venire from which a jury would be picked to hear the next trial, the closure was broader than necessary to protect this interest. As the record now shows, not only the venirepersons, but also the members of defendant’s family were excluded from the courtroom and were thus prevented from hearing closing arguments. Accordingly, we conclude that on the facts of this case, the ‘presumption of openness’ * * * was not overcome, and defendant was improperly denied his constitutional right to a public trial.” Id. at 1005, 606 N.E.2d 39.
{¶ 47} The mayor’s actions here in refusing to activate the available sound-amplification system for all proceedings in mayor’s court was much more egregious than the impermissible closure caused by turning the sound system off during the closing arguments in Ramey. The specified reasons by the mayor for doing so — to spare criminal defendants public embarrassment and because he is *348not required to do so under May.R. 11 — are insufficient to overcome the constitutional presumption of openness of mayor’s court proceedings. Cf. Globe Newspaper Co. v. Norfolk Cty. Superior Court (1982), 457 U.S. 596, 607-608, 102 S.Ct. 2613, 73 L.Ed.2d 248 (state interest of preventing further trauma and embarrassment to alleged minor victims of certain sexual offenses by closing criminal trial during victim’s testimony does not justify a mandatory closure rule without regard to unique facts of each case).
{¶ 48} The mayor and the city erroneously assert that the “open courts doctrine does not give the public a right to hear and be heard.” It is axiomatic that there is a constitutional right of the public to hear criminal proceedings. See Richmond, Alcantara, Santarelli, and Beckham, supra. This right exists regardless of whether there is any additional right for the public “to be heard.” Consequently, the constitutional right is broader than any comparable right under May.R. 11.
{¶ 49} As the court recognized in Lane, 60 Ohio St.2d at 119, 14 O.O.3d 342, 397 N.E.2d 1338, the “guarantee of a public trial is a cornerstone of our democracy which should not be circumvented unless there are extreme overriding circumstances.” Policy reasons supporting open, public trials include the following: “(1) A public trial serves as an effective restraint upon a possible abuse of power * * *; (2) a public trial assures traditional trustworthiness by inducing fear of testimony falsely given * * *; (3) a public trial makes the proceedings known to a possible material witness who might otherwise be unknown to the parties * * *; and (4) a public trial allows the public to learn about the functioning of their government.” Id.; see, also, Waller, 467 U.S. at 46,104 S.Ct. 2210, 81 L.Ed.2d 31 (“In addition to ensuring that judge and prosecutor carry out their duties responsibly, a public trial encourages witnesses to come forward and discourages perjury”).
{¶ 50} The mayor’s refusal to activate the available sound-amplification system contravenes these purposes. Without the public being able to hear the proceedings, the mayor’s court proceedings are not as effective in checking potential abuse of power, assuring testimonial veracity, providing access to possible material witnesses, or imparting knowledge of government functioning.
{¶ 51} Therefore, because the mayor did not articulate findings sufficient to overcome the constitutional presumption of openness, he erred in closing mayor’s court proceedings to the general public by refusing to activate the sound-amplification system. The public defender is entitled to a writ of mandamus to compel the mayor and the city to perform this constitutional duty.
O’Connor and Lanzinger, JJ., concur in the foregoing opinion.
Glen H. Dewar, Montgomery County Public Defender, and Janet R. Sorrell, Assistant Public Defender, for appellants.
Bieser, Greer & Landis, L.L.P., David C. Greer, and Jennifer L. Stueve; and Surdyk, Dowd & Turner Co., L.P.A., and Robert J. Surdyk, for appellees.